Title: From Benjamin Franklin to Sartine, 26 September 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,
Passy, Sept. 26. 1780.
As soon as I received the Letter your Excellency did me the honour of Writing to me relative to the Exchange of Capt. John Bell & his Son, I wrote to the Owner of the Black Prince to know if they were not Hostages for the Ransom of their Vessel. I have now received an Answer, that they are not Ransomers, but merely Prisoners, their Brigantine Hopewell having been taken by the Black Prince and afterwards retaken by the Enemy. There is therefore no Objection to their being exchanged for Americans by the first Opportunity.— With great Respect I am, Sir, &c.
M. De Sartine
